FILED

IN THE UNITED STATES DISTRICT COURT JUN - 3 2018
FOR THE DISTRICT OF MONTANA clerk, U $ Dit Cour
BILLINGS DIVISION Die re lings
UNITED STATES OF AMERICA,
CR 18-156-BLG-SPW-2

Plaintiff,
vs. ORDER
RAMONA JEAN KILLEN,

Defendant.

 

 

Upon the Court’s Own Motion,

IT IS HEREBY ORDERED that sentencing currently scheduled for
Wednesday, July 10, 2019 at 9:30 a.m., is VACATED and reset to commence on
Wednesday, July 17, 2019 at 3:30 p.m. in the James F. Battin U.S. Courthouse,
Billings, Montana.

The Clerk shall forthwith notify the parties of the making of this Order.

ad.
DATED this of ‘day of June, 2019.

eset. £2 Lille

U.S. DISTRICT JUDGE
